Exhibit 10.1 PROTO LABS, INC. EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (the “ Agreement ”) is entered into as of February 6, 2014 (the “ Effective Date ”) by and between Proto Labs, Inc., a Minnesota corporation (the “ Company ”), and Victoria M. Holt (“ Executive ”). Recitals A. The Company desires to employ Executive, and Executive desires to be employed by the Company, in accordance with the terms and conditions stated in this Agreement. B. During employment with the Company Executive will have access to confidential, proprietary and trade secret information of the Company. It is desirable and in the best interests of the Company to protect confidential, proprietary and trade secret information of the Company, to prevent unfair competition by former executives of the Company following separation of their employment with the Company and to secure cooperation from former executives with respect to matters related to their employment with the Company. C.Executive understands that Executive’s employment and receipt of the compensation and benefits provided for in this Agreement depends on, among other things, Executive’s willingness to agree to and abide by the non-disclosure, non-competition, non-solicitation, assignment of inventions and other covenants contained in the Proto Labs, Inc. Employee Non-Disclosure and Inventions Assignment Agreement (the “ Non-Disclosure Agreement ”) and the Proto Labs, Inc. Non-Competition Agreement (the “ Non-Competition Agreement ”) attached together as Exhibit A to this Agreement. Executive and the Company acknowledge that Executive was provided a copy of this Agreement, the Non-Disclosure Agreement and the Non-Competition Agreement before Executive accepted employment with the Company. D. For the reasons set forth above, the Company and Executive desire to enter into this Agreement. Now, Therefore , in consideration of the foregoing and the mutual covenants set forth herein, the Company and Executive, intending to be legally bound, hereby agree as follows: Agreements 1. Term. Executive’s employment shall commence on February 6, 2014 (the “ Start Date ”) and shall continue at will until terminated by either party in accordance with the provisions of Section 6 (the “ Term ”). 2. Employment and Duties. A.Position and Responsibilities. During the Term Executive shall serve as the Company’s President, Chief Executive Officer and shall perform such duties of an executive nature as the Company’s Board of Directors (the “ Board ”) may assign from time to time. Executive will follow and comply with applicable policies and procedures adopted by the Company from time to time, including without limitation policies relating to business ethics, conflict of interest, non-discrimination, confidentiality and protection of trade secrets, and insider trading. Executive shall devote Executive’s full working time and efforts to the Company’s business, to the exclusion of all other employment or active participation in other material business interests, unless otherwise consented to in writing by the disinterested members of the Board. Except as set forth on Schedule 1, Executive may not serve as a director on any other board of directors without the unanimous written consent of the Board. Executive hereby represents and confirms that Executive is under no contractual or legal commitments that Executive believes would prevent Executive from fulfilling Executive’s duties and responsibilities as set forth in this Agreement. B.Board Appointment.
